 ABRASIVESALVAGE COMPANY, INC.381WE WILL make Richard Logan whole for any loss of pay he may havesuffered by reason of the discrimination against him.INTERNATIONAL HOD CARRIERS,BUILDING&COMMONLABORERS OF AMERICA,LOCAL 310,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Abrasive Salvage Company,Inc.andLodge No. 360,Interna-tional Association of Machinists,AFL-CIO.Case No. 13-CA-3225.April 05, 1960DECISION AND ORDEROn January 29, 1960, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, together with a support-ing brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERUpon the entire record in this case,and pursuant to Section 10(c)of the NationalLaborRelations Act, as amended,the National LaborRelations Board hereby orders that Abrasive Salvage Company, Inc.,Peoria, Illinois, its officers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Discouraging membership in Lodge No.360, InternationalAssociation of Machinists,AFL-CIO,or in any other labor organiza-tion, by discharging any of its employees or otherwise discriminat-ing in regard to their hire or tenure of employment or any other termor condition of employment.127 NLRB No. 48. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Interrogating employees concerning their membership in, oractivities in behalf of, the said Union or any other labor organization,in a manner constituting interference, restraint, or coercion in viola-tion of Section 8(a) (1), or threatening reprisals if employees engagein such union activities.(c)Refusing to bargain collectively with the said Union as theexclusive bargaining representative of all production and maintenanceemployees at the Respondent's Peoria, Illinois, plant, excludingoffice and pl ant clerical employees, professional employees, guards,watchmen, and supervisors as defined in the Act.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Lodge No. 360, InternationalAssociation of Machinists, AFL-CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, and torefrain from any and all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to James V. Knowles immediate and full reinstatementto his former or substantially equivalent position, without prejudiceto any seniority or other rights and privileges previously enjoyed,and make him whole in the manner set forth in the section of theIntermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary or appropriate to an analysis of the amountsof backpay due and the rights of reemployment under this Order.(c)Upon request, bargain collectively with the above-named Unionas the exclusive representative of its employees in the unit herein foundto be appropriate, and embody any agreement reached in a signeddocument.(d)Post at its plant in Peoria, Illinois, copies of the notice attachedhereto marked "Appendix." 1 Copies of said notice, to be furnishedby the Regional Director for the Thirteenth Region, shall, after beingduly signed by the Respondent's authorized representative, be posted'In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." ABRASIVE SALVAGE COMPANY, INC.383by the Respondent immediately upon receipt thereof and maintainedby it for a period of 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply therewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in Lodge No. 360, Inter-national Association of Machinists, AFL-CIO, or any other labororganization by discharging any of our employees or by otherwisediscriminating in regard to their hire or tenure of employment orany other term or condition of employment.WE WILL NOT interrogate our employees concerning their mem-bership in, or activities in behalf of, Lodge No. 360, InternationalAssociation of Machinists, AFL-CIO, or any other labor organi-zation, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1), or threaten reprisals if employeesengage in such activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist Lodge No. 360,International Association of Machinists, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL offer James V. Knowles immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to any seniority or other rights and privileges previ- 384DECISIONSOF NATIONALLABOR RELATIONS BOARDously enjoyed, and make him whole for any loss of earnings hemay have suffered by reason of his discharge.WE WILL, upon request, bargain collectively with Lodge No.360, International Association of Machinists, AFL-CIO, as theexclusive bargaining representative of our production and main-tenance employees, and embody any agreement reached in a signeddocument.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with the Act.ABRASIVE SALVAGE COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThisproceeding,inwhich the parties were represented by counsel,was heardbefore theTrialExaminer in Peoria, Illinois,on September29-30,1959,upon thecomplaint of the General Counsel and answerof AbrasiveSalvage Company, Inc.,herein called the Respondent.The issueslitigated at the hearing were whether theRespondent has discharged James V. Knowles in violation of Section 8(a)(3) ofthe National Labor RelationsAct, hasinterfered with, restrained,and coerced itsemployees in violation of Section 8(a)(1), and has refused to bargain collectivelywith Lodge No.360, International Association ofMachinists,AFL-CIO, hereincalled theUnion,in violation of Section8(a)(5) of the Act.During the hearing ruling was withheld on various motions of both the GeneralCounsel and the Respondent.They are disposed of in accordance with my findingsand conclusions herein.A stipulation of the parties to correct page 257 of theofficial transcript of the proceedings dated October 21 and 22,1959,isherebyapproved.Counsel for the General Counsel has filed a brief whichhas been helpfulto me in my consideration of the issues.Uponthe entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent an Illinois corporation,operates a small machine shop in Peoria,Illinois, where it is engaged in the recutting of grindingwheelsand the manufactureof tractorparts.During the calendar year 1958,the Respondent sold approximately$80,000 worthof products.Almost its entire output was sold to the plant ofCaterpillar Tractor Company atPeoria, Illinois.At thisplant,the CaterpillarTractor Company receivesand ships millions of dollars' worth of raw materials andfinished products across State lines eachyear.'Upon these facts, I findthat theRespondent's operations affect commerce within the meaning of Section 2(6) and(7) of the Act,and that it is appropriate for the Board to assert jurisdiction.'The Boardhas so found.SeeCaterpillarTractorCo, 77 NLRB 457, 458. ABRASIVE SALVAGE COMPANY, INC.385II.THE LABOR ORGANIZATION INVOLVEDLodge No. 360, International Association of Machinists, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICES 2A. The employees authorize the Union to represent them for bargaining purposesOn Saturday, February 21, 1959, dissatisfaction with pressure for greater produc-tion placed upon them by Hylee Kemp, vice president of the Respondent, came to ahead, when the Respondent's employees decided to seek information about joiningthe Union .3 James V. Knowles, one of the Respondent's five nonsupervisory em-ployees, called James McGee, a former neighbor who was a business representativeof the Union, explained that the employees were interested in obtaining informationabout the Union, and made an appointment for the group to visit McGee's officethe following Monday after work.All five of the Respondent's nonsupervisory employees met with McGee in hisoffice on Monday, February 23, 1959, about 4:45 p.m. Ed Felder and James V.Knowles were the spokesmen for the employees.McGee was informed that theemployees wanted some protection in the event, as a result of speeding up productionpursuant to Hylee's orders, the employees turned out an excessive number of defec-tive pieces.McGee, after first inquiring about the men's wages and working condi-tions, explained the steps usually taken in organizing small groups.McGee alsoreferred to the difficulties commonly encountered in obtaining recognition from theemployer, and discussed the Board's election procedures.McGee mentioned, amongother things, that there might be problems involved in getting the Board to conductan election because the volume of the Respondent's business might be insufficientto meet the Board's discretionary standards for asserting jurisdiction.McGee fur-ther informed the men that if the Union was not successful in obtaining a Boardelection, he personally would come out and help the men picket the shop in aneffort to obtain recognition .4In the course of the conversation, McGee explained that there were two kinds ofcards which the employees could sign, one being an application for membership inthe Union, and the other, an authorization card.The latter card is headed in largeletters, "Authorization for Representation."McGee testified that he informed themen that it was not an application for membership, but "an authorization for meto ask their boss to recognize us."Several of the men testified in effect that McGeetold them that the card merely authorized the Union to seek a Board election, atwhich they could accept or reject the Union.McGee denied making any suchrepresentation, and the conflicting testimony in this regard is considered in greaterdetail in part E 3, below.During the lengthy discussion which followed, McGee pointed out the benefits oforganizing, but said he could not promise "any big returns right to start with."The men asked questions as to whether they would be called out on strike.McGeereplied that it was for them to decide.After the discussion had continued for overan hour, all five men signed the authorization cards 52 The findings of fact which follow are based on the credited testimonyof one or morewitnessesat the hearingWhenever the testimony on materialissues was in conflict,I have attempted to mention and resolve such conflictss Hylee Fred Kemp is the son of Fred Kemp, the Respondent's president, who nor-mally was in charge of the Respondent's operations.On February 21, however, FredKemp was vacationing in Florida.During Fred Kemp's absence, which had commencedabout the second week in January 1959, his son, Hylee, was in charge of the shop. Hyleewas attending college at the time and he devoted such hours as he could to supervisingthe operation of the business. James Kemp, a nephew of Fred Kemp, was the foreman ofthe shop and the Respondent's only full-time supervisor.4Both Howard Cooley and Knowles testified to this effect. I credit their testimony.E The full text of the authorization card is as follows :Authorizationfor RepresentationI, the undersigned,employeedf---------------------------------------------classified as --------------------------------------------Clock No. --------City ---------------------------------------------------Dept. ------------Home Address------------------------------------------Tel.N. ------------------------------------------------------------------------------------hereby authorize the International Association of Machinists or any District or LocalLodge thereof to represent me for purposes of Collective Bargaining and, in my be-560940-61-vol. 12 7-2 6 386DECISIONS OF NATIONALLABOR RELATIONS BOARDB. The discharge of James V. KnowlesFred Kemp, the Respondent's president, returned to Peoria from Florida late inthe afternoon on February 24, 1959, after receiving two phone calls from his son,Hylee, on the preceding evening.As stated below, both of the Kemps testified thatthey did not hear about the men meeting with Union Representative McGee untilseveral days later.While, as found below, I have not credited their testimony inthis regard insofar as they deny knowledge of the union meeting prior to FredKemp's decision to discharge Knowles, I am not satisfied on the record as a wholethat Hylee had knowledge of the union meeting at the time of his telephone calls tohis father in Florida on the night of February 23.Accordingly, I credit HyleeKemp's testimony that business considerations prompted his telephone calls to hisfather, and also his father's decision to return home.6Fred Kemp did not go to the shop on February 25, the day after his return, butspent the entire day doing "paper work" in the Respondent's office which is locatedin the basement of the Kemp home, a short drive from the Respondent's shop.During the day, according to his credited testimony, he received a telephone callfrom Bill Gordon of the research department of the Caterpillar Tractor Company,the Respondent's principal customer, informing him that the inspector's report on ashipment of track-links received on the 22d "was not very encouraging."That evening, February 25, 1959, Fred Kemp summoned Foreman James Kempto the office.Hylee Kemp was present.Fred Kemp, according to his creditedtestimony, called the foreman's attention to the "scrap problem," and complainedthat the payroll was up and production was down. In response, according to FredKemp's testimony, Foreman James Kemp brought out, among other things, that "hecouldn't do anything with Knowles,.he [Knowles] don't pay any attentionto him, got smart answers and everything." Foreman James Kemp was not calledas a witness and consequently the record does not contain his version of the con-versation.7Fred Kemp further testified that because of the foreman's report onKnowles and the unfavotable report which he had received over the telephone con-cerning the recent shipment of track-links to Caterpillar, he decided to dischargeKnowles, and instructed the foreman to do so the first thing the next morning.8half,to negotiate and conclude all agreements as to hours of labor,wages and otherconditions of employment.The full power and authority to act for the undersigned as described herein super-sedes any power or authority heretofore given to any person or organization torepresent me.----------------------------------(Witness)---------------------------------------(Signature of Employee)Date --------------------------------------------------------------------(Please Print Name)FredKemp placed the two telephone calls as having occurred on Thursday or Friday,February 19 or 20. Fred Kemp's testimony conflicts in various other details with that ofhis son, Hylee. I believe,however,that Hylee's recollection is more accurate in thisinstance.T The Respondent did not call any witnesses in its behalf.The testimony of PresidentKemp and Vice President Hylee Kemp,above referred to, was brought out during theirexamination by both parties when called by the General Counsel as adverse witnessesunder rule 43(b) of the Rules of Civil Procedure.8 Fred Kemp further testified that at the time he decided to discharge Knowles he wasaware that Knowles had"buried" some defective track-link pieces in a load going toCaterpillar,contrary to the Respondent's rules which require that defective pieces beplaced on the floor and not in the tubs containing good pieces.Knowles testified that hewas aware of having run six pieces for Caterpillar which he had to "scrap" and that hewas told to mark them with a tag telling the extent to which they did not meet specifica-tions,which he did before including them in the shipment.As to others which wereslightly off specifications,Knowles testified that James Kemp, the foreman,said 'stheyweren't far enough off . . . to keep Caterpillar from buying them," consequently, pur-suant to the foreman's instructions, he put them in the tub with other pieces.Knowlesfurther testified that nothing was ever said to him about burying "scrap" in With goodpieces.Under all the circumstances, and bearing in mind that the first time Fred Kempreceived any information from Caterpillar concerning defective track-links was the tele-phone conversation the day before Knowles' discharge, and that full knowledge of the"scrap" Incident was presumably not acquired until later when a written report wasreceived, I do not credit Fred Kemp's testimony that the "scrap" incident was a factorin Knowles' discharge. ABRASIVESALVAGE COMPANY, INC.387Knowles arrived at the plant at 7:25 a.m. on Thursday, February 26.Accordingto Knowles' credited and uncontradicted testimony, the following occurred:Jim Kemp met me at the door, said no use bringing your dinner bucket in, youare fired.I said what?He heard about this, already. Jim Kemp said yes, heheard about it; but he said that ain't reason we're firing you, we're firing you forcutting your machine down too slow.Under all the circumstances of the case, I infer and find that Knowles, in his questionto the foreman, had reference to President Fred Kemp's hearing about the men'sunion activity.Felder, Scranton, and Cooley arrived at the shop a few minutes later.Cooleyquestioned Foreman Kemp as to why Knowles had been discharged. The foreman'sreply was, "you guys know why," and he ordered Cooley to "either go to work orget out with Mr. Knowles."Cooley said to Felder and Scranton, "This thing hashappened-we all joined together, we should all stay together."But Felder andScranton said that they could not afford to go out on strike.Whereupon Knowlesand Cooley moved their cars across the street, and there they decided to call UnionRepresentative McGee.Knowles called McGee and told him that he had been fired, and stated that hefelt it was because of the Union.He added that there was some question as towhether the others were going to work.McGee advised Knowles to tell the othersto go back to work, and said that he would call Fred Kemp immediately on thetelephone.This he did.The facts concerning this telephone conversation are setforth in part D, below.In the meantime, President Kemp had called both Cart and Cooley to the officewhere he had separate discussions with each employee concerning the advantagesand disadvantages of affiliating with a union.After these discussions, with PresidentKemp's permission, the five men, including Knowles, had a meeting in the plant, atwhich Cooley decided that he would return to work. The facts concerning thesediscussions and the subsequentmeeting inthe plant are related in part C, below.Upon leaving this meeting, Knowles went to a, telephone booth a few blocks fromthe plant, called President Kemp, and asked him why he had been fired.Kempinformed him that he had been cutting down the speeds on his machine too much.Knowles, among other things, inquired whether Kemp would give him a good letterof recommendation.Kemp agreed.Knowles also asked Kemp, referring to hisunion activities, "How did Eddie [Ed Felder] tell you so fast."Kemp replied thatFelder had not told him, that Knowles would have to ask Hylee Kemp, and added"Hy is the one who told me..how Hy found out . . . I don't know." 9In view of the foregoing, I infer that both Knowles' question as to how and whenFred Kemp learned about the union activities and Kemp's answer related to theperiod prior to Kemp's decision to discharge Knowles.While Fred Kemp was notquestioned about this particular part of the conversation, and consequently thereisno denial of Knowles' testimony in this regard, be did testify elsewhere that hedid not learn about theunionactivities of the men until Cooley told him in the courseof a conversation with him after Knowles' discharge.For the reasons more fully setforth in part E 1, below, I do not credit Fred Kemp's testimony in this regard andfind that the conversation with Knowles occurred at the time and in the mannerstated by Knowles, as above stated.Knowles had been in the Respondent's employ for 8 years and was its oldestemployee.He had never been laid off during this entire period, although othershad been.President Kemp in effect admitted that Knowles' work had been satis-factory up until the Caterpillar strike ended in December 1958, which was abouta month before Kemp left for Florida.Then, according to Kemp, he began tonotice that Knowles "wasn't working too hard."He testified that he commentedto Knowles on one occasion during this period that he was making too slight a cuton his machine, that he would have to speed up his work and earn his day's pay.Kemp testified that he had no complaints concerning the quality of Knowles'work during this period. I find that up until thetimeKemp left for Florida hehad no complaints about the quality of Knowles' work.During the last 3 months of Knowles' employment, with the exception of thelastweek or two, Knowles had worked exclusively on track-links for Caterpillar.There do not appear to have been any complaints about his speed on this operation.The only specific complaints about Knowles' speed in the period immediatelypreceding his discharge relate to his work on bearing cages.Hylee Kemp soughtgFred Kemp placed his conversation as having occurred 2 or 3 days later. I believeKemp was in error in this respect. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDto have Knowles increase his production from 11 to 14 per hour.Knowles feltthat he could not produce this many pieces and turn out good work, and resistedHylee's efforts in this respect.1°As stated above, Foreman James Kemp, Knowles'immediate supervisor, was not called as a witness; consequently there is no firsthandevidence as to his views concerning Knowles' speed.As stated below, Kemp inhis conversation with Cart at the time of Knowles' discharge commented that "every-body was letting down" on production. I find that while the Respondent may havehad grounds for complaint against Knowles on this score,the complaint was appli-cable to other employees,as well,against whom no action was taken.C.PresidentKemp's interference, restraint, and coercion1.Kemp's conversation with CartOn themorningof Knowles' discharge, February 26, 1959, Kenneth Cart hadarrived at the plant at 7:20 a.m.He was immediately instructed by ForemanKemp to go to the office.llAs he was leaving in his car he saw Knowles drive upto the shop in his.Upon arrival at the office, Cart was invited into the living room of the Kemphome.Fred Kemp served coffee and the two men talked for about an hour anda half.After a few pleasantries about the weather in Florida and his trip back,President Kemp said,"I hear that you fellows want a union out there."Cart said"Yes."Kemp continued, according to Cart's credited testimony, "Well you knowthat I've told you if you want a union you can go join it, I don't care."However,Kemp added that before Cart joined he "should lookinto someof the advantagesand disadvantages of having a union." 12As an example, Kemp mentioned that "if[they] had a union, there probably would be a question as to [his] seniority," inview of the fact that Cart had quit his job the previous year and had only recentlyreturned.13Kemp also said that "he doubted if there would be a cut in my wages,but that the chances are they might be frozen," and added that Cart "would stillbe classed as an apprentice."14Kemp further pointed out that in union shops itwas customary,when a machine broke down, for the operators to lose time whilethemachine was being repaired.15Kemp also stated that "if things got too badthat he could move the plant to Florida because he had an offer on a buildingthere." 16During the conversation Kemp mentioned that "everybody was letting down" onproduction.Kemp further stated that he had asked the foreman the night before"ifKnowles was still dogging it," and when the foreman answered"yes," he hadinstructed him to fire Knowles.17This was the first Cart heard that Knowles hadbeen fired.10Knowles testified that Fred Kemp had always taught him to run good pieces, thatKempwas always more concernedwith qualitythanquantity.u As statedmore fullybelow, I do not credit FredKemp's testimonyto the effect thatCart was sent to Kemp's office after Knowles' discharge.22 Fred Kemp denied recalling saying anything to Cart on this occasion about the menwanting a union or mentioning the advantages or disadvantages of joining.I do notcredit Kemp's testimony in this regard.U°Kempin effect admitted making some such statement about seniority in response toa questionfrom Cart.a Kemp testified that he did not recall making any such statements.As noted below,Cooleytestifiedthat,in a subsequentinterview with him that morning, Kempcommentedthat he would be classifiedas anapprenticeif a union camein.While Cart and Cooleywere called by the GeneralCounsel,their testimonyreveals nohostility toward Kemp(they werestill in the Respondent's employ), and Ifind their testimony generally credible.Underall the circumstances I creditCart's testimony set forthabove and find that Kemp,by alludingto Cart's status as an apprentice if a unioncame in, intended to suggest thathe would bein the lowerranges of the unionwage scaleunderany unioncontract.15WhileKemp testifiedthat hedid not recall making anysuch statement, Cooley'stestimonyconcerning a similar remarkmade to him by Kemp duringa subsequent inter-view tends to corroborate Cart's testimony, whichI credit.1° There is no denialof this statementas Kemp was not questionedabout it.However,Kemp did denymaking such a statementto Cooley.For thereasons set forth in thediscussionof Cooley's testimony,I credit Cart's testimony."Kemp testified that he toldCartthat "I knew andhe knewthathe [Knowles] hadbeen engaging in slowdowntactics and notworking to his best effort and that quality ofhis work had suffered." ABRASIVE SALVAGE COMPANY, INC.389At one point, the conversation was interrupted when Kemp left the room to answerthe telephone.When Kemp returned he stated that Union Representative McGeehad called him.18This occasion was the first time Cart had ever had such a conversation withPresident Kemp.He was paid for the time he was at the Kemp home. Kemptestified that he called Cart to the office because he understood the foreman to sayover the telephone that Cart had walked off the job with Cooley in protest againstKnowles' discharge. I do not credit this testimony.Cart had been instructed bythe foreman to go to the office before Knowles arrived at work that morning.This appears not only in Cart's testimony to this effect which is credited, but alsoin Cooley's testimony that the first time he saw Cart that morning was when Cartreturned from the office, which was about 9 o'clock.When cart arrived back at the shop he passed Knowles and Cooley sitting inCooley's car parked across the street.Cooley stated that he had walked out withKnowles, and asked whether Cart was going to join them.Cart told the twomen that he could not afford to go out on strike.About this time the foreman calledCooley to the telephone in the shop.When Cooley returned to the car he informedKnowles that President Kemp wanted him to come to his office.WhereuponCooley left for the office.2.Kemp's conversation with CooleyUpon his arrival at the office, Kemp invited Cooley to go up to the living room.As he walked in the door, President Kemp said, "You guys had a little trouble thismorning."When Cooley agreed, Kemp asked him if he had a union card, and alsohow many employees had signed. Cooley informed Kemp that all of the employeeshad slgned.19In response to Kemp's inquiry as to why he had walked out, Cooley explainedthat he thought Kemp had discharged Knowles because of the Union.Kemp stated"that he had not fired Mr. Knowles because of union activities, that he had firedhim for being lazy and laying down on the job and cutting down production andusing his knowledge to slow us down." 20Cooley asked Kemp how he had foundout about the Union and Kemp stated that he had no knowledge of the Unionprior to the day before.President Kemp continued that "he didn't care about the Union," that he "hadan honorary withdrawal card from the Union," and that if Cooley wanted to, hecould "go join the Union and go back to work."Kemp stated, however, that if aunion came in the men would be classified as drill operators, lathe operators, andmillwrights and that whenever there was no work in their particular specialty, theywould be sent home.Kemp further stated that under a union Cooley could not beclassified as a machinist, since be had only been on the job 2 years.Kemp also saidthat if the Union came in and he could not afford to meet their terms that "hewould close the plant and move to Florida," that he had "had an offer of a buildingin a town where they were . . . crying for a machine shop." 21As Cooley was leaving, he requested and received permission from Kemp to havea meeting of the five men, including Knowles, in the shop.Kemp called the foremanon the telephone and asked him to step outside while the five men discussed thematter 22The foreman complied.During the discussion among the five men, thepossibility of having to take a cut in wages was mentioned. It was also brought outthat "if we had a union in there we would be put on a machine and if there's nothingIsKemp denied receiving any call during the conversation with Cart, and testified thatthe call came in later, even after his conversation with Cooley, discussed below.McGeetestified that he called Kemp immediately after his 8.15 a.m, conversation with Knowles,which would place the call during the time Cart was at the Kemp home I credit Cart'stestimony in this regard and find that Kemp was mistaken in his recollection.19Kemp denied asking Cooley how many of the employees had signed cards. I creditCooley's testimony above set forth.70On this point the testimony of Cooley and Kemp is substantially in accord.z'Kemp denied making either of the statements above set forth.As indicated above,Cart's testimony about Kemp's making similar remarks to him tends to corroborateCooley.Both Cart and Cooley impressed me as credible witnesses. Accordingly, I creditCooley.nThis is Cooley's testimony.Kemp denied having called the foreman and instructedhim to step outsideThat such a meeting was held in the plant, with the foreman out-side, is uncontradicted.Kemp's denial is thus inconsistent with the probabilities of thesituation.I credit Cooley's testimony. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDto do on that machine . . they would be laid off until that machine went back towork." 23Cooley said that he felt that Knowles was not fired for union activitiesand that he was going back to work. The four men returned to work, and werestillworking for the Respondent as of the time of the hearing.Later that day Felder called Union Representative McGee and said, "I just wantedto tell you that we want to withdraw our cards that we signed, we don't want theUnion any more." Two days later Felder called Cooley on the telephone, statedthatMr. Cassidy (the Respondent's attorney) had suggested that the employees signa letter withdrawing from the Union, and asked his advice about drafting such aletter.The following Monday morning Felder had a document on the desk nearthe front door of the shop which he asked the men to sign as they reported for work.The document stated, in part, that we "hereby withdraw our petition authorizingLocal 360, International Association of Machinists, to represent us as bargainingagent at the Abrasive Salvage Company."All four men remaining in the Re-spondent's employ signed.Union Representative McGee received the document inthe mail a day or two later.D. The Respondent's refusal to recognize the UnionAs stated above, during President Kemp's conversation with Cart on the morningof Knowles' discharge he received a telephone call from Union Representative McGee.According to McGee, the following conversation with Fred Kemp occurred:Fred answered the phone, I said Fred I've just had a call from Knowles, hesaid you fired him; he said yes that's right, Jim. I said any particular reasonfor firing him; he said well he was goofing off, slowed down couple weeks, lastcouple weeks he slowed down, just goofing off, Jim. I said well Fred as amatter of information these fellows were in my office, Jim was one of them, andthey signed authorization cards and we're well on the way to petitioning foran election in your shop.Fred says well, he says, I have no objection to a Union, you know how I'vealways been, Jim, I belonged to 360 years ago and I said well Fred if it's thateasy I said all you've got to do is agree to an election, I said agree to recognizeus.I said will you recognize us without an election?He hesitated.I askedhim the second time, will you agree to recognize us without an election; he saidno, I won't. I said Fred, well just between you and I now this situation canbe very complicated, I said after all I've got these authorization cards, I'm goingto file them with the Board and you have fired a fellow; I said why don't youjust put him back to work ... .Fred Kemp was questioned concerning this conversation.Although he was askedto give the complete conversation, his version omits any reference to a request forrecognition.Kemp was not asked specifically about this point.Kemp, however,did specifically deny having knowledge at that time that the Union represented theworkers.As noted above, Cart testified that when he first got to the Kemp home(which was about 7:30 a.m. ), Kemp said to him, after a few pleasantries about hisFlorida trip, "I hear that you fellows want a Union out there" and that he hadsaid "yes."In view of this testimony and the further fact, as stated below, thatKemp apparently never did reply to the Union's letter requesting a bargainingmeeting, which was sent the same day, I do not credit Kemp's testimony, and findthat Kemp refused McGee's oral request for recognition without an election.Later that day Union Representative McGee mailed President Kemp a letter inwhich he stated that the Union represented a majority of the Respondent's productionworkers and requested him to set a date for a bargaining meeting. It does not ap-pear that the Respondent ever replied to this letter.On March 27, 1959, the Unionfiled charges with the Board alleging a refusal to bargain collectively in violation ofSection 8(a) (5) of the Act commencing on February 26, 1959.E. Conclusions concerning the Respondent's unfair labor practices1.The Respondent's discharge of James V. Knowles in violation of Section 8(a)(3)of the ActKnowles was an employee of 8 years' standing and was the Respondent's oldestemployee.He had never been laid off during this entire period, although othershad, which I find indicates that, in general, Knowles was regarded by the Respondent23 This is the credited testimony of Knowles. ABRASIVESALVAGE COMPANY, INC.391as a valued employee.According to President Kemp's own testimony, he had nocomplaints about the quality of Knowles' work up until the time he left for Florida.which was the last occasion on which he had any personal opportunity to observeKnowles' work.And it was only in approximately the last month before Kemp leftfor Florida that he had observed that Knowles was slowing down in his work.Kemp so testified.At that time Kemp-according to his own testimony, he assumeda tolerant attitude towards Knowles-thought Knowles was "griped" about themanner in which work had been distributed at the time of the layoffs in the fall of1958, and "hoped he would get over his gripe and go back to work."Then, during Kemp's absence in Florida, all five of the Respondent's employees,at the urging of Knowles and one other employee, signed union authorization cards.Kemp cut short his vacation and returned from Florida late on February 24.Onthe evening of February 25, Kemp, after consulting with Foreman James Kemp,decided to discharge Knowles the first thing the next morning, February 26.Priorto Knowles'arrival at the shop on the 26th, Kemp summoned Kenneth Cart to hishome and upon his arrival stated, "I hear you fellows want a union."During thelong conversation which followed, Kemp warned Cart, in effect, that under a unionhe might suffer because of his low seniority and apprentice status, threatened that hewould be in a position to lose time during machine breakdowns if a union came in,and suggested that possibility of moving the plant to Florida. Immediately afterthis conversation with Cart, Kemp had Cooley come to his home where he repeatedsubstantially the same threats and warnings.Upon Cooley's return all five men metand discussed Kemp's remarks, which they interpreted as threatening a wage cut anda loss of working hours if the shop were organized.As a result of this discussionCooley decided to return to work.And one of the five men, that same day, notifiedthe Union that they were withdrawing their bargaining authorizations.In the meantime, when Knowles arrived at the plant at 7:25 that morning, ForemanJamesKemp notified him of his discharge.The only explanation given at the timewas that he was too slow in his work, a shortcoming (accepting the Respondent'scontentionin this regard) of which Kemp was tolerant until the Union appeared onthe scene.Knowles immediately asked the foreman whether Kemp had heardabout the Union.The foreman admitted that Kemp had heard about it, but quicklydisclaimedthis as thereasonfor Knowles' discharge, adding that it was Knowles'slow work which was thereason.These circumstances in combination,assumingthat Kemp had knowledge of Knowles' union activities at the time he decided todischarge him, strongly suggest thatitwasKnowles' union activity which was thereal reasonfor his discharge, and that theassigned reason,Knowles' alleged slowwork, was justa pretext.With regard to the question of Kemp's knowledge, as noted above. Kemp himselftestified that the first time he heard about the union meeting was "when the menwalked off the job and [he] asked Mr. Cooley why." His testimony in this regard,however, does not square with the credited testimony of the men concerning thesequence of events in this case.That Kemp had knowledge of the Union priorto his conversation with Cooley is demonstrated by the fact that the first thing thatmorning, over 11/2 hours before his conversation with Cooley, he commented toCart about the men "wanting" a union and went on to point out the adverse con-sequences of the shop's becoming organized.And Kemp had summoned Cart tohis office even before Knowles' arrival at the shop that morning,24 which, of course,was before Cart even had an opportunity to walk out in protest against Knowles'dischargeKemp therefore was in error in testifying that he first learned of theUnion when he asked Cooley, after Knowles' discharge, why the men had walkedout.That Kemp had heard about the Union even prior to Knowles' discharge isindicated in Cooley's testimony that Kemp had told him, when he asked Kemp howhe had found out about the Union, that he had not heard about it until the daybefore, after his return to Peoria.This conclusion is further supported by Knowles'credited testimony, above referred to, that he had asked Kemp how he learned aboutthe union meeting "so fast" and that Kemp had replied that "Hylee is the one whotold me." In view of the foregoing, I find that President Fred Kemp had knowledgeof the unionmeetine inwhich Knowles and the others had participated before hedecided to discharge Knowles.Under all the circumstances of the case and upon the entire record I conclude thatthe abruptdismissalof Knowles, an old and valued employee, for a shortcomingthat Kemp had viewed with tolerance until the Union appeared on the scene, was24This is clearly established by the uncontradicted testimony of Cart and Cooley 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDattributable to the Respondent's aversion to having a union in the shop, and wastherefore violative of Section 8(a)(3) and (1) of the Act 252.The Respondent's interference, restraint, and coercion in violation ofSection 8(a)(1) of the ActAs stated above, Fred Kemp, the Respondent's president, in rapid sequence dis-charged Knowles and summoned two other employees to his office for interviews.The affected employees constituted a majority of the Respondent's five nonsupervisoryemployees.Kemp questioned both Cart and Cooley about their union adherence,and asked Cooley how many had signed. Then he reminded both men that theywould be apprentices under the Union's procedures, thereby suggesting that theywould be among the lowest paid employees if the Union came in.And Kempwarned Cart that the chances were that his wages would be "frozen" under a union.In his conversations with both men Kemp also brought out that under a union theyprobably would lose time during machine breakdowns because, unlike the Respond-ent's practice, it was not customary in union shops for men to be transferred fromone machine to another.Finally, Kemp suggested that bringing a union in mightresult in the shop's being moved to Florida.While Kemp in his remarks purported only to be discussing the possibilities ifa union came in, actually it was Kemp alone who could translate these possibilitiesinto realities, witness particularly his comments about wages being "frozen" and theemployees losing time because of machine breakdown. I find that the naturaltendency of President Kemp's remarks, above summarized, in the context of theevents in which they were made, was to interfere with, restrain, and coerce theemployees in the exercise of the rights guaranteed in Section 7 of the Act, and thatKemp's remarks in this regard, therefore, constituted a violation of Section 8(a) (1)of the Act.26 I find further that Kemp's interrogation of Cart and Cooley about theUnion, in the circumstances of this case, constituted a further violation of Section8 (a) (1) of the Act.The record, in my opinion, does not adequately sustain the allegations of thecomplaint concerning the Respondent's solicitationof employees to withdraw fromthe Union and, accordingly, these allegations will be dismissed.3. The Respondent's refusal to recognize and bargain with the Union in violation ofSection 8 (a) (5) of the ActAll five of the Respondent's nonsupervisory machine shop production employees,who I find constitute an appropriate unit for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act, signed cards authorizing the Unionto represent them for the purposes of collective bargaining on January 23, 1959.Asfound above, sometime prior to the evening of January 25, 1959, Fred Kemp, theRespondent's president, acquired knowledge that Knowles and some of the otheremployees had become interested in the Union.On that night Kemp decided to dis-charge Knowles, in order to discourage membership in the Union, as I have found.The next morning Kemp interrogated and warned two other employees about theadverse consequences of bringing a union into the shop.Kemp's threats had theirintended and foreseeable effect.On the afternoon of February 26, one of the mennotified the Union that the four remaining employees were withdrawing their bar-gaining authorizations.In the meantime, during Kemp's interview with Cart, Union Representative McGeeinformed Kemp of the Union's representaitve status and requested Kemp to recognizethe Union without an election.Kemp refused, and he thereafter failed to answer25 In reaching this conclusion I have not overlooked President Kemp's testimony thathe was an old union man himself, and that he had told the men on various occasionsthat they could discuss the Union treely in the shop and that they could do whateverthey liked about joining.Kemp's actions when first confronted with the necessity ofdealing with the Union speak louder than his words,and they belie his professions ofindifference to the employees'decision in the matter.20 CompareN.L R.B. v. W. C. Nabors d/b/a W. C. Nabors Company,196 F. 2d 272, 276(C.A. 5), cert denied 344 U.S. 865, in which the Court stated : "When statements suchas these are made by one who is a part of the company management, and who has thepower to change prophecies into realities, such statements, whether couched in languageof probability or certainty, tend to impede and coerce employees in their right of self-organization,and therefore constitute unfair labor practices." ABRASIVE SALVAGE COMPANY, INC.393McGee's letter dated January 26, 1959, requesting the Respondent to set a date fora bargaining meeting.Under all the circumstances of the case, I find that the Respondent's refusal torecognize and bargain collectively with the Union was not motivated by any good-faith doubt as to the Union's representative status, but rather by a desire to avoidbargaining entirely.The Respondent's conduct herein, I find, in accordance withthe General Counsel's contention, brings the case within the rule stated inJoy SilkMills, Inc. v. N.L.R.B.,185 F. 2d 732, 741, cert. denied 341 U.S. 914, as follows:Ithas been held that an employer may refuse recognition to a union whenmotivated by a good faith doubt as to that union's majority status.NorthElectricMfg. Co. v. N.L.R.B.,123 F. 2d 887 (C.A.6);N.L.R.B. v. ChicagoApparatus Co.,116 F. 2d 753 (C.A. 7).When, however, such refusal is dueto a desire to gain time and to take action to dissipate the union's majority, therefusal is no longer justifiable sand constitutes a violation of the duty to bargainset forth in section 8(a) (5) of the Act.N.L.R.B. v. Federbush Co.,121 F. 2d954, 956 (C.A.2); N.L.R.B. v. Remington Rand, Inc.,94 F. 2d 862, 868-869(C.A.2).Accordingly, I conclude that the Respondent has violated Section 8(a)(5) and (1)of the Act.In reaching this conclusion I have considered Respondent's contention that theemployees signed authorization cards merely to enable the Union to obtain an elec-tion, and did not intend to make the Union their bargaining representative unless theUnion later won a Board-conducted election.The General Counsel argues in effectthat such testimony is without probative value in determining the Union's repre-sentative status in view of the men's overt action in signing the authorization cards.I conclude, however, that had Union Representative McGee obtained the signaturesof the five men on the authorization cards with the representations that they wouldbe used solely to obtain a Board election and that they would not become effectiveunless amajority of the employees first voted for the Union in the election, and hadthe men signed with this understanding, then their testimony as to McGee's repre-sentations, in my opinion, would be relevant. Since,the Respondent in effect con-tends that this is the factual situation in this case, it is necessary for me to considerin detail the testimony concerning McGee's representations to the men at the timethey signed authorization cards.As is often the case, the testimony is conflicting.The testimony of Cart, Cooley, and Knowles, discussed above, indicates thatsometimeduring the lengthy discussion McGee made remarks which they construedas representations that the authorization cards would be used to obtain a Boardelection.However, the issue on this aspect of the case is whether McGee's remarksas a whole, as the discussion progressed, reasonably tended to lead the men toconclude that this was the only purpose for which the authorization cards wereintended to be used, and that they were not to be effective at that time for theirstated purpose.IfMcGee's remarks in their entirety were such, then they mightbe regarded as vitiating the employees' action in signing the authorization cards.On the other hand, if McGee's actual remarks were not of such a character, thenthe authorization cards remain fully effective as a present delegation of bargainingauthority to the Union.For the reasons set forth below, I conclude that McGee did not actually repre-sent to the men that the cards would be used only for the purpose of obtaining anelection.In the first place, the authorization cards on their face constitute a simpleand readily understandable present delegation of bargaining authority to theUnion.They were signed at the end of a lengthy discussion of the pros and consof representation by the Union.The men who signed them all appeared to beintelligent adults able to comprehend the significance of their actions in signingthe cards. I doubt that, after such a thorough discussion of the matter, these menwould have signed cards clearly empowering the Union to represent them as ofthat time, if they intended only to put the question of representation to a vote atsomelater date.Another thing, both Cooley and Knowles testified that McGeehad said that if the Board refused to conduct an election, he personally wouldcome out and help them picket the plant in an effort to obtain recognitionSuchtestimony, I believe, is inconsistent with the view that the men were not conferringpresent bargaining authority upon the Union when they signed authorization cards.Finally,McGee denied making any representation to the men that the authoriza-tion cards were intended only to be used to obtain an election.He affirmatively testi-fied, to the contrary, that he told the men that the cards authorized him "to asktheir boss for recognition."While McGee discussed obtaining a Board electionand mentioned the possibility of the employees voting against the Union at that .394DECISIONSOF NATIONALLABOR RELATIONS BOARDtime, as I have found, there was no misrepresentation involved. Such a statementis in accord with the realities of such situations.McGee at that time contemplatedthat an election would be necessary in order to obtain recognition from the Respond-ent, and his statement to the men at that time, made before any unfair labor prac-tices had been committed, that they would have the right to reject the Union at thetime of the election, if they saw fit, was a truthful representation upon his thenunderstanding of the situation.Under all the circumstances I credit McGee's testimony above summarized, andfind that McGee did not represent to the men that they were signing cards onlyto enable the Union to have an election.Hence, as indicated above, the testimonyof Cart and Cooley concerning McGee's remarks about an election, upon whichthe Respondent relies, cannot be treated as vitiating the authorization cards freelysigned by the men.ConsolidatedMachine Tool Corporation,67 NLRB 737, 752;Nubone Company, Inc,62 NLRB 322, 343, 344.In any event, the record clearly shows that both Felder and Knowles werestrongly in favor of the Union and intended, by signing the authorization cards,to have the Union act as their bargaining representative, whether or not any electionwere held.As Cooley credibly testified, Felder and Knowles indicated at the unionmeeting that they wanted to loin the Union right then and there.And there is noevidence that Scranton signed the authorization card because of representationsby McGee that the cards would become effective only in the event that the Unionlater won an election.Absent such evidence, Scranton must be deemed bound bythe authorization card which he signed.Thus even if the cards of Cooley and Cartbe disregarded on the theory that they were not intended to constitute present dele-gations of bargaining authority, the Union still had a majority.Accordingly, the Respondent's contention that a majority of the employees hadnot designated the Union as their bargaining representative must be rejected.IV.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that the Respondent offer James V. Knowles immediateand full reinstatement to his former or substantially equivalent position, withoutloss of seniority or other rights and privileges, and make him whole for any loss ofpay he may have suffered by payment to him of a sum of money equal to that whichhe would normally have earned as wages from the date of the discrimination tothe date of the Respondent's offer of reinstatement, less his net earnings during saidperiod, and in a manner consistent with Board policy set out in F. W.WoolworthCompany,90 NLRB 289. I shall recommend also that the Respondent preserveand, upon request, make available to the Board or its agents, for examination andcopying, all payroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amounts of back-pay due under the terms of these recommendations.Having found that the Union represented a majority of the employees in theappropriate unit and that the Respondent refused to bargain collectively, I shallrecommend that the Respondent, upon request, bargain with the Union as theexclusive representative of the employees in the appropriate unit.The Respondent's unfair labor practices are such as to indicate an attitude ofopposition to the purposes of the Act generally, and accordingly the commission ofthese and other unfair labor practices in the future is reasonably to be anticipatedfrom the Respondent's past conduct. In these circumstances, the preventive purposesof the Act may be thwarted unless the remedy is coextensive with the threat.Toeffectuate the policies of the Act, therefore, it will be recommended that the Respond-ent cease and desist from infringing in any manner upon the rights guaranteedemployees by the Act.Upon the foregoing findings of fact, and on the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.TheUnion is a labor organization within the meaning of Section 2(5) of theAct.2.By discriminating in regard to the hire and tenure of employment of JamesV Knowles, thereby discouraging membership in the Union,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act. MAX FRANCIS TRUCKING3953.By interfering with, restraining,and coercingemployeesin the exercise oftheir rightsguaranteed in Section7 of the Act, the Respondenthas engaged in andisengaging in unfairlaborpracticeswithin themeaning of Section 8(a)(1) ofthe Act.4.All the nonsupervisory productionemployees in the Respondent'smachineshop constitute a unit appropriate for the purposesof collective bargaining withinthe meaning of Section9(b) of the Act.5.The Union on February 23, 1959, was,and all timesthereafter has been, theexclusive bargaining representative of all employees in suchunit for thepurposesof collective bargaining.6.By refusing to bargaincollectivelywith the Unionas the exclusive repre-sentative of its employees in an appropriate unit on andafter February 26, 1959,the Respondent has engaged in and is engaging in unfairlabor practices withinthe meaning of Section 8(a) (5) ofthe Act.7.The aforesaidunfairlabor practicesaffect commercewithinthemeaning ofSection 2 (6) and (7) of the Act.8.TheRespondent has not violated Section8(a)(1) of the Act by solicitingemployeestowithdraw from the Unionor by aidingthemin effecting suchwithdrawals.[Recommendations omitted from publication.]Max Francis,d/b/a Max Francis TruckingandTeamsters Local886,InternationalBrotherhood of Teamsters,Chauffeurs;Warehousemen and Helpers of America.Case No. 16-CA-1237.April 25, 1960DECISION AND ORDEROn January 25, 1960, Trial Examiner Sidney Lindner issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint, and recommending that said complaint be dismissed, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions, and a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecafse, and hereby adopts the Trial Examiner's findings, conclusions, andrecommendations.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended(61 Stat. 136), was heard in Enid,Oklahoma, on August 5 and 6,127 NLRB No. 52.